330 S.W.3d 495 (2010)
Erica M. HART, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 93402.
Missouri Court of Appeals, Eastern District, Division Two.
March 9, 2010.
Mark A. Grothoff, Columbia, MO, for Appellant.
Chris Koster, Attorney General, Robert J. Bartholomew, Jr., Asst. Attorney General, Jefferson City, MO, for Respondent.
Before SHERRI B. SULLIVAN, P.J. and ROBERT G. DOWD, JR. and PATRICIA L. COHEN, JJ.
Prior report: 231 S.W.3d 840.

ORDER
PER CURIAM.
Erica Hart ("Movant") appeals the denial of her Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant contends the motion court clearly erred in denying her Rule 29.15 motion without an evidentiary hearing because she pleaded facts showing her trial counsel was ineffective for failing to request that the venire panel be quashed after it was tainted by inflammatory and prejudicial remarks by a panel member.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The motion court's findings of fact and conclusions of law are not clearly erroneous. *496 Rule 29.15(k). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).